Citation Nr: 0634439	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to increased (compensable) disability rating 
for service-connected  right foot hallux valgus.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to July 
1994. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) in which the RO, inter alia, 
denied service connection for a left foot disability and 
granted service connection for right foot hallux valgus.  The 
RO assigned a noncompensable (zero percent) disability rating 
for right foot hallux valgus.  The veteran perfected an 
appeal as to the denial of service connection for the left 
foot disability and the assignment of a noncompensable rating 
for right foot hallux valgus.

In December 2003, the Board remanded the claims to VA Appeals 
Management Center (AMC) for further development.  After this 
development was accomplished, a supplemental statement of the 
case (SSOC) was issued in March 2006 which continued the 
denial of service connection for a left foot disability and 
an increased (compensable) rating for right foot hallux 
valgus.  These issues are once again before the Board.

Additional medical evidence of record was received subsequent 
to the March 2006 SSOC.  However, that medical evidence is 
duplicative of evidence which is already of record or 
otherwise is not pertinent to the issues on appeal.  
Therefore, a waiver of initial agency of original 
jurisdiction consideration is not necessary.  See 38 C.F.R. 
§ 20.1304 (2006).

Issues not on appeal

In March 2003, the Board granted a 20 percent disability 
rating for instability and limitation of extension of the 
right knee, denied a rating in excess of 10 percent for 
degenerative joint disease of the right knee, denied a rating 
in excess of 10 percent for degenerative joint disease of the 
left knee, and denied service connection for a right shoulder 
disorder.  Those issues are no longer in appellate status.

In a September 2005 RO rating decision, service connection 
was granted for a total right knee replacement.  A temporary 
evaluation of 100 percent was assigned effective September 
30, 2004, and a 30 percent disability rating was assigned 
effective November 1, 2005.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  

The September 2005 rating decision also reflects that a 
decision on the issue of entitlement to service connection 
for scar tissue as a residual of the total right knee 
replacement was deferred.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence indicates that the 
veteran's left foot disabilities are not related to in-
service complaints of left foot pain, a finding of possible 
contusion of the left foot, a finding of left foot strain 
with mild pes planus, or any other incident of the veteran's 
military service.

2.  The medical and other evidence of record indicates that 
the veteran's service-connected right foot hallux valgus is 
productive of moderate to severe disability.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
foot hallux valgus, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The criteria for an increased disability rating, 10 
percent, for the veteran's right foot hallux valgus have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5280 (2006).

3.  The criteria for referral for increased disability rating 
for right foot hallux valgus on an extra-schedular basis are 
not met. 38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a left foot disability and an increased (compensable) rating 
for right foot hallux valgus.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in July 
2004, February 2005, and April 2005, whereby the veteran was 
advised of the provisions relating to the VCAA, to include 
advising him of what the evidence must show to establish 
service connection for his claimed disability.  Also, all of 
the VCAA letters notified the veteran that "[t]o establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected disability has gotten worse."  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  

As for the evidence to be provided by the veteran, he was 
specifically advised in all of the VCAA letters to inform VA 
of medical evidence pertaining to his claimed disabilities 
and to submit VA Form(s) 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

Moreover, in all of the VCAA letters, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claims.  [VA examinations were in fact 
conducted in December 2000, December 2002, and January 2006.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised in all of the VCAA 
letters that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also told that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  

All of the VCAA letters specifically informed the veteran to 
submit any evidence in his possession that pertained to his 
claims.  The VCAA letters thus complied with the requirement 
of 38 C.F.R. § 3.159(b)(1) to request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim because the letters informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.  In short, the record 
indicates that the veteran received appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claims were adjudicated by the RO prior to the 
VCAA notice.  However, the veteran's claims were 
readjudicated by the AMC, following the issuance of VCAA 
letters in July 2004, February 2005, and April 2005, and 
after that the veteran was allowed the opportunity to present 
evidence and argument in response.  See the SSOC issued in 
March 2006.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice.  
Moreover, the veteran has not alleged any prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) [timing errors 
such as this do not have the natural effect of producing 
prejudice and, therefore, prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to the 
claim for an increased rating for right foot hallux valgus, 
because service connection has already been granted for that 
disability.  Moreover, as explained above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to his current level of disability.  As 
for element (5), effective date, the RO granted the earliest 
possible effective date based on the receipt of the veteran's 
claim, November 14, 2000 (the date of receipt of the claim of 
service connection for a right foot disability) for the right 
foot disability.  As will be discussed in greater detail 
below, a 10 percent disability rating for the right foot 
disability effective November 14, 2000 is being granted by 
the Board in this decision.  

As to the issue of service connection for a left foot 
disability, element (2), current disability, is not at issue 
because there is medical evidence that the veteran has his 
claimed disability.  The veteran's claim was denied based on 
element (3), relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element. 

With regard to the service connection claim, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for a left 
foot disability.  As discussed below, the Board is denying 
the veteran's claim as to that issue.  In other words, any 
lack of advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran]. 

It is clear that the veteran is amply aware of his 
responsibilities and those of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA and private medical 
records, and reports of VA examinations, which will be 
described below.  

At the January 2006 VA examination, the veteran reported that 
he was treated for foot symptomatology by a private physician 
shortly after discharge from active service in 1994.  
However, the veteran has not authorized the release of 
records for that medical provider.  The Court has held that 
VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In this case, the 
veteran has not provided the records he has referred to, and 
he has not authorized VA to obtain those records.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has not requested a hearing.

1.  Entitlement to service connection for a left foot 
disability.

Pertinent law and regulations
  
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

Analysis

As for Hickson element (1), the competent medical evidence, 
specifically the January 2006 VA examination, shows a 
diagnosis of left foot pes planus, a left foot hallux valgus, 
and a left foot hammer toe deformity.  Therefore, Hickson 
element (1) is satisfied.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records are 
reflective of foot problems.  In September 1991, a left foot 
strain with mild pes planus was noted.  In June 1994 the 
veteran complained of left foot pain, and the assessment was 
a possible contusion.  Therefore, Hickson element (2) is 
satisfied.

With respect to critical Hickson element (3), medical nexus, 
there is of record only one competent nexus opinion, the 
report of a January 2006 VA examination.  That opinion was 
not favorable to the veteran's claim.  The January 2006 VA 
examiner opined that there was no evidence indicating that 
any left foot disorder was incurred in or aggravated by 
active service.

To the extent that the veteran has related his current left 
foot problems to his active military service, it is now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

The Board notes that in essence the veteran has contended 
that he has experienced left foot symptomatology continually 
since service.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed in the law and 
regulations section above, relating to chronicity and 
continuity of symptomatology.  However, there is no competent 
medical evidence that the veteran was diagnosed with or 
treated for any left foot disorder over eleven years after 
his separation from service.  

The veteran is not competent to report that a private doctor 
diagnosed pes planus shortly after his discharge from active 
service in 1994.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995) [a claimant's account of what a 
physician purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence].  
As has been discussed in the VCAA section above, the veteran 
has not authorized release of those records. 

Supporting medical evidence is required in the circumstances 
presented in this case.  See Voerth v. West, 13 Vet. App. 
117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].  Such evidence is lacking 
in this case.  In particular, the service medical records 
reflect no assessment of pes planus after September 1991, 
even though the left foot was subsequently examined in 
service.  Also, the reports of the December 2000 and December 
2002 VA examinations show no diagnosis of left foot pes 
planus, hallux valgus, hammer toe deformity, or other left 
foot disability.  In short, Hickson element (3) is not met by 
the veteran's allegations of continuous symptomatology in the 
absence of supporting evidence.

The veteran has had ample opportunity to provide evidence in 
support of his claim, concerning both medical nexus and 
continuity of symptomatology.  He has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support of claim for VA benefits].   

In summary, the competent medical evidence of record does not 
demonstrate that there is a relationship between in-service 
incurrence of mild left foot pes planus and the current left 
foot pes planus or between any other left foot disability and 
active service.  Hickson element (3) is not met, and the 
veteran's claim fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a left foot disability.  The claim is 
therefore denied.

2.  Entitlement to increased (compensable) rating for a right 
foot hallux valgus.

Relevant laws and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


Specific rating criteria

The veteran's right foot hallux valgus is currently assigned 
a zero percent disability rating under Diagnostic Code 5280.  

Diagnostic Code 5280 [hallux valgus, unilateral] provides as 
follows:

10% Operated with resection of metatarsal head;

10% Severe, if equivalent to amputation of great toe.

38 C.F.R. § 4.71a, Diagnostic Code 5280 (2006).

Under 38 C.F.R. § 4.31 (2006), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA examinations reflect a diagnosis of hallux valgus.  
Accordingly, Diagnostic Code 5280 [unilateral hallux valgus] 
will be applied below.  The veteran has not requested that 
another diagnostic code be applied.


Schedular rating
 
The report of the January 2006 VA examination reflects a 
finding of a moderate-to-severe right foot hallux valgus.  
Based on this description, the Board finds that the severity 
of the hallux valgus more nearly approximates the criteria 
for a 10 percent disability rating.  Although it does not 
appear that the severity of the service-connected hallux 
valgus is equivalent to amputation of the great toe, neither 
does it appear that no pathology exists.  Therefore, with the 
application of 38 C.F.R. § 4.7, a 10 percent disability 
rating is warranted under Diagnostic Code 5280.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2006).  See DeLuca, supra.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is now receiving a 10 
percent evaluation for right foot hallux valgus under 
Diagnostic Code 5280.  This disability evaluation is the 
maximum rating allowable.  Accordingly, the aforementioned 
provisions of 38C.F.R. § 4.40 and § 4.45 are not for 
consideration. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The veteran has appealed the initial disability rating 
assigned by the RO in the April 2001 rating decision.  Staged 
ratings under Fenderson are therefore for consideration.  In 
this case, the Board finds that at no time since the 
effective date of service connection, November 14, 2000, has 
the veteran's right foot hallux valgus not met or nearly 
approximated the criteria for a 10 disability rating.  There 
does not appear to have been either an appreciable worsening 
of or diminution of symptoms at any time since service 
connection was awarded.  Accordingly, the Board concludes 
that staged ratings are not for application in this case.

Extraschedular evaluation

In the April 2001 rating decision and the June 2001 statement 
of the case, the RO considered the matter of referral of the 
issue of an increased rating for the service-connected right 
foot hallux valgus for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran.  The 
record does not show that the veteran has required frequent 
hospitalizations for his right foot hallux valgus.  In fact, 
it appears that he has never been hospitalized for his 
service-connected right foot hallux valgus.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the service-connected 
right foot disability such as to trigger consideration of the 
extraschedular provisions.  Although it appears from the 
medical records that the veteran has lost significant time 
from work, this appears to be due to significant 
musculoskeletal disorders, to include polyarthritis as well 
as his service-connected right knee disability.  As was 
alluded to in the Introduction, a temporary 100 percent 
disability rating was awarded from September 30, 2004 to 
November 1, 2005 due to a total right knee replacement.  
There is nothing in the evidence of record to indicate that 
the service-connected right foot hallux valgus causes 
impairment with employment over and above that which is 
contemplated in the now assigned 10 percent schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 10 percent disability rating is 
assigned for the veteran's service-connected right foot 
hallux valgus.  The appeal is allowed to that extent.



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a left foot disability is denied.

An increased disability evaluation of 10 percent is granted 
for right foot hallux valgus, subject to governing 
regulations concerning the payment of monetary benefits.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


